16 So.3d 228 (2009)
Faith STARKS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1576.
District Court of Appeal of Florida, Fifth District.
August 14, 2009.
*229 Faith Starks, Ocala, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Davidson v. State, 701 So.2d 123 (Fla. 5th DCA 1997) (holding that orders denying motions to mitigate sentence under Florida Rule of Criminal Procedure 3.800(c) are not appealable).
SAWAYA, PALMER and ORFINGER, JJ., concur.